t c summary opinion united_states tax_court renard halliburton petitioner v commissioner of internal revenue respondent docket no 13967-06s filed date renard halliburton pro_se lisa r woods for respondent haines judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and unless otherwise indicated all section references are to the internal_revenue_code as amended amounts are rounded to the nearest dollar this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’ sec_2002 federal_income_tax of dollar_figure as well as additions to tax under sec_6651 and of dollar_figure and dollar_figure respectively and sec_6654 of dollar_figure after concessions the issues for decision are whether petitioner failed to report a taxable_distribution and other income of dollar_figure and dollar_figure respectively in and whether petitioner is liable for additions to tax under sec_6651 and sec_6654 background the parties’ stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in saint paul minnesota when he filed this petition on date petitioner received dollar_figure from amex financial corp amex in settlement of a class action racial discrimination suit against amex amex mailed petitioner a form 1099-misc miscellaneous income stating it paid petitioner the dollar_figure in during petitioner also received a taxable_distribution of dollar_figure from the national finance center thrift_savings_plan national respondent concedes that petitioner is not liable for the sec_6651 addition_to_tax petitioner did not contend that the dollar_figure was not included in gross_income under sec_104 on date respondent filed a substitute for return for petitioner and on date assessed the tax shown thereon on date petitioner filed his form_1040 u s individual_income_tax_return for return in which he failed to report receiving the dollar_figure from amex and the dollar_figure from national respondent treated the return as an amended_return on date respondent mailed petitioner a notice_of_deficiency for the notice_of_deficiency was mailed before respondent could take into consideration petitioner’ sec_2002 return using third-party payor information respondent determined petitioner owed dollar_figure in federal_income_tax on the basis of wage income of dollar_figure from the xerox corporation dollar_figure from labor ready midwest inc and dollar_figure from the doherty employment group a taxable_distribution of dollar_figure from national and other income of dollar_figure from amex in the notice_of_deficiency respondent calculated tax using married_filing_separately rates and allowed a standard_deduction one personal_exemption a self-employment_tax deduction of dollar_figure and an adjustment to prepayment credit of dollar_figure petitioner filed an amended petition with the court on date petitioner’s original petition was timely filed with the court on date on date respondent mailed petitioner a letter asking whether he received dollar_figure from amex and dollar_figure from national in petitioner responded on date in a letter stating he received dollar_figure from amex in and reported the income on his form 1040x amended u s individual_income_tax_return for amended_return because amex’s form misc reported it paid him the dollar_figure in the letter also stated that petitioner received the dollar_figure distribution in discussion petitioner admits he received dollar_figure from amex and dollar_figure from national in and failed to report the income in petitioner contends however that because he reported the dollar_figure on his amended_return he was not required to report it in sec_451 provides that the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period 125_tc_248 although petitioner reported the dollar_figure in because the form 1099-misc was mistakenly dated he received the amount in petitioner produced no evidence to show he used a method_of_accounting requiring him to report the dollar_figure in a period other than the period ending date accordingly the court holds that petitioner was required to report the dollar_figure in respondent determined that petitioner is liable for additions to tax under sec_6651 and sec_6654 respondent bears the burden of production with respect to petitioner’s liability for the additions to tax sec_7491 116_tc_438 to meet his burden of production respondent must come forward with sufficient evidence indicating it is appropriate to impose the additions to tax higbee v commissioner supra pincite sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure was due to reasonable_cause and not willful neglect the parties stipulated that petitioner did not timely file the return respondent has met his burden of production petitioner did not show reasonable_cause for failing to timely file a return for sec_6651 therefore the court holds that petitioner is liable for the sec_6651 addition_to_tax for sec_6654 imposes an addition_to_tax on an individual taxpayer who underpays his estimated_tax the addition_to_tax is calculated with respect to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 and c each installment is equal to percent of the required_annual_payment sec_6654 the required_annual_payment is generally equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 127_tc_200 heers v commissioner tcmemo_2007_10 respondent introduced evidence to show petitioner was required to file a federal_income_tax return for failed to report income for and failed to make estimated_tax payments for with the exception of the withheld tax in order to permit the court to make the analysis required by sec_6654 respondent must introduce evidence showing whether petitioner filed a return_for_the_preceding_taxable_year and if so the amount of tax shown on that return see wheeler v commissioner supra pincite respondent did not do so without that evidence this court cannot identify the number equal to percent of the tax shown on petitioner’ sec_2001 return complete the comparison required by sec_6654 and conclude petitioner had a required_annual_payment for that was payable in installments under sec_6654 therefore the court finds respondent failed to meet his burden of production accordingly respondent’s determination regarding the sec_6654 addition_to_tax is not sustained in reaching these holdings the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent as to the deficiency and the addition_to_tax under sec_6651 and for petitioner as to the additions to tax under sec_6651 and sec_6654
